THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

PA|GE BARNARD,
P|aintiff, :
v. : 3:18-CV-1218
' (JUDGE MAR|AN|)
L|BERTY MUTUAL |NSURANCE
CCRPORATION, et al.
Defendants.

L_,é( ORDER
AND NOW, TH|S B DAY OF NOVEMBER, 2018, upon review of

Magistrate Judge Car|son’s Report and Recommendation (“R&R”) (Doc. 37) for clear error
or manifest injustice, |T |S HEREBY ORDERED THAT:

1. The R&R (Doc. 37) is ADOPTED for the reasons set forth therein.

2. P|aintist Motion for Remand to State Court (Doc. 6) is DEN|ED.

3. This action is REMANDED to Magistrate Judge Car|son for further pretrial

proceedings in accordance with this Court’s November 6, 2018 Order (Doc. 36).

 

R</berc D.Marram/
United States District Judge

